 



Exhibit 10.30
October 17, 2007
Gordon Sangster
603 Benvenue Ave.
Los Altos, CA 94024
Dear Gordon:
Micrus Endovascular Corporation wishes to extend this formal offer of at-will
employment for the position of Chief Financial Officer reporting to me, with a
start date of November 12, 2007. Employment will not begin until the terms in
this offer are agreed to and acknowledged by signature of this letter.
Eligibility
On your first day of work, please bring with you evidence of your U.S.
citizenship or proof of your legal right to live and work in this country. We
are required by federal law to examine documentation of your employment
eligibility within three business days after you begin work.
In addition, your employment at Micrus is contingent upon your execution and
compliance with the following: Employee Proprietary Information, Assignment of
Inventions, and Arbitration Agreement, as well as the Invention Assignment
(Exhibit A of Proprietary Information Agreement) must be signed thus requiring,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company to Micrus Endovascular Corporation.
Compensation
Upon commencement of employment, you will be paid $9,615.39 per pay period
($250,000.00 annualized), paid bi-weekly in accordance with the Company’s normal
payroll procedures. We have recommended that you receive stock options in the
amount of 50,000 options. The per share price is determined by the fair market
value of the stock on the date of approval. One-fourth of the options vest at
the end of the first year of employment, and one-forty-eighth vest each full
month thereafter. These options would not preclude the award of additional
options that may carry a different exercise price and/or vesting period. The
option grant shall be subject to the terms, definitions and provisions of the
Company’s 2005 Stock Plan and Stock Option Agreement by and between you and the
Company, both of which documents are incorporated herein by reference. In the
event that employment is terminated for any reason, all rights to exercise
unvested stock options will be cancelled as per the applicable stock plan.
You will be eligible for an incentive cash bonus of up to 35% of your annual
base salary effective with FY ‘08, which started April 2007. The Employee Cash
Bonus Program is subject to Board approval. This is in no way a guarantee of
payment and this bonus will be based upon performance and achievement of
mutually agreed upon goals to be determined by myself in accordance with the
Corporate goals established by the CEO and Board of Directors. The

 



--------------------------------------------------------------------------------



 



decision whether to award a bonus in any future year and the amount of said
bonus will be at the sole discretion of Micrus Endovascular Corporation
Management.
Benefits
The following benefits will be made available upon commencement of employment
under the same terms as other Micrus employees and in accordance with the
Company’s Benefits Program which include the following:

•   Health, Dental, Vision, and Life/AD&D/Disability Insurance   •   I125 Plan  
•   401(k)   •   Employee Stock Purchase Plan (ESPP)   •   Employee Assistance
Program & Credit Union   •   Holiday pay   •   PTO pay (Paid Time Off – to be
accrued and used in accordance with Company policy)

By accepting the Micrus Endovascular Corporation Offer of Employment, you will
be acknowledging and expressly agreeing that at all times you will be an at-will
employee. Thus, you and Micrus Endovascular Corporation will retain the right to
terminate the employment relationship for any reason. Upon any termination of
the employment relationship, Micrus Endovascular Corporation’s only liability to
you will be for payment of salary and PTO time earned prior to the termination
date. The at-will nature of this employment relationship can be modified or
nullified only in a formal written employment contract signed by you and the
President of Micrus Endovascular Corporation.
We require, as a condition of employment, a successful background and reference
check, which includes a criminal record investigation and may include a credit
check. In order to authorize us to conduct the investigation, please complete,
sign and return the enclosed consent disclosure form to Laurie De Sio at your
earliest convenience. This employment offer is contingent upon successful
completion of this background and reference check.
This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements.
Please respond acceptance to this no later than end of business this Monday,
10/22.
AGREED TO AND ACCEPTED:

                 
/s/ John T. Kilcoyne
  10/17/07   /s/ Gordon Sangster   11/12/07              
John T. Kilcoyne
  Date   Gordon Sangster   Date    
CEO & Chairman
               

 